[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant Dennis P. Green's liability for assaulting the plaintiff has been established by his default for failure to plead on March 2, 1990. The court conducted an evidentiary hearing on the issue of damages on October 10, 1990. The plaintiff appeared and testified. The defendant did not appear.
On the basis of the plaintiff's testimony, the court finds he incurred the following expenses as a result of the assault: Medical care:         $203.00 CT Page 2708
Ambulance:              95.00
Lost wages:            200.00
TOTAL:                $498.00
The plaintiff suffered a deviated septum. He still experiences pain two and one-half years after the assault, and his nose is slightly disfigured. An operation to correct his condition would cost $5,000, but it is not certain that the surgery would entirely eliminate the pain. He is 21 years old. The court finds that fair, just and reasonable compensation for his past and future pain and suffering is $25,000.
In reaching its judgment on the issue of damages, the court takes into consideration the fact that a co-defendant has paid the plaintiff the sum of $3,750 in settlement of his claims in this case. See Peck v. Jacquemin, 196 Conn. 53
71 (1985).
Taking into consideration the foregoing facts, the court enters judgment for the plaintiff against defendant Green in the amount of $21,748.00 plus costs of the action.
MALONEY, J.